People v Alexander (2017 NY Slip Op 08480)





People v Alexander


2017 NY Slip Op 08480


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Richter, J.P., Manzanet-Daniels, Andrias, Kern, Singh, JJ.


5129 1013/12

[*1]The People of the State of New York, Respondent,
vYvette Alexander, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ronald Alfano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Stephen Kress of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J. at mistrial; Daniel P. FitzGerald, J. at plea and sentencing), rendered September 22, 2014, convicting defendant of aggravated harassment in the second degree, and sentencing her to a conditional discharge, unanimously affirmed.
The court providently exercised its discretion when, after accepting a partial verdict acquitting defendant of another charge, it declared a mistrial as to the remaining charge based on an implied finding of manifest necessity. In this brief trial, the jury sent out notes indicating it was deadlocked on the count at issue, before and after the court delivered an Allen charge in accordance with defendant's wishes (see Matter of Rivera v Firetog, 11 NY3d 501 [2008], cert denied 556 US 1193 [2009]; People v Baptiste, 72 NY2d 356 [1988]; Matter of Plummer v Rothwax, 63 NY2d 243 [1984]). The court sufficiently inquired into the jury's inability to reach a verdict, and it properly considered but rejected alternatives to a mistrial.
We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK